Citation Nr: 0312138	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for residuals of Epstein-
Barr virus.

Entitlement to service connection for adenoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for Epstein-Barr virus and 
adenoiditis.  Service connection was granted for chronic 
fatigue syndrome and fibromyalgia in that decision.  By 
rating decision of October 2002, service connection was 
granted for sinusitis, tonsillitis with hypertrophy of the 
inferior turbinates.

In September 2002, a VA examination was requested to evaluate 
the two claimed disorders pursuant to a Board development 
memo.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The evidence of record reasonably shows that residuals of 
Epstein-Barr virus had origins in service.

3.  Service connection is in effect for chronic fatigue 
syndrome, fibromyalgia and for sinusitis, tonsillitis with 
hypertrophy of the inferior turbinates.

4.  A current diagnosis of adenoiditis is not reasonably 
established.


CONCLUSIONS OF LAW

1.  Residuals of Epstein-Barr virus were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Adenoiditis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded her VA examinations 
addressing her claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in the September 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

Medical records developed during service indicate that a 
December 1996 serology report noted infection with the 
Epstein-Barr virus at an undetermined time.  A December 1996 
treatment note also indicated the veteran was seen for 
tonsillitis.  A January 1997 treatment note indicated that 
veteran presented with enlarged tonsils.  She was diagnosed 
with adenoiditis.  A November 1997 treatment note reported a 
history of Epstein-Barr virus.

A May 1998 private treatment note indicated that the veteran 
had a history of chronic fatigue syndrome secondary to 
Epstein-Barr viral infection.  A June 1998 follow-up private 
treatment note reported that the veteran's Epstein-Barr titer 
was consistent with her previous test that indicated no acute 
infection.

September and October 1998 VA psychology treatment records 
stated that the veteran's major depression was affecting her 
general medical condition, which included Epstein-Barr virus.  
A December 1998 VA treatment note reported that the veteran 
had a provisional diagnosis of Epstein-Barr virus.

VA treatment notes from June 1999 through November 2000 noted 
enlarged tonsils.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  She stated that she first 
started receiving treatment for symptoms related to Epstein-
Barr in April or May of 1995.  She testified that she went 
untreated for a long time and was finally diagnosed in 
January 1997.  The hearing officer noted that the veteran was 
service connected for chronic fatigue syndrome and 
fibromyalgia, which could be found to be residuals of 
Epstein-Barr syndrome.  The veteran's statements regarding 
this comment were off the record.  The veteran indicated that 
she started having nasal problems related to adenoiditis in 
1996.

An April 2001 VA examination report noted that the veteran 
had a positive Epstein-Barr titer in 1995.  Since 1995 she 
reported tonsillitis about five or six times a year.  The 
examiner noted that the veteran had severe nasal septal 
deviation with hypertrophy of the inferior turbinates, 
causing airway obstruction and chronic tonsillitis.  The 
examiner could not comment on whether the veteran's 
tonsillitis was service related.  He stated that her problem 
with her tonsil occurred while she was on active duty.  The 
examiner did not offer further comments regarding Epstein-
Barr virus.

A May 2001 VA examination report noted a history of 
fibromyalgia and Epstein-Barr virus.  The examiner stated 
that the veteran had Epstein-Barr virus and currently 
suffered from chronic fatigue syndrome and fibromyalgia.  An 
addendum dated later in May 2001 noted that the Epstein-Barr 
titer was consistent with chronic fatigue syndrome.

A February 2003 VA examination report noted that the veteran 
had a history of chronic fatigue syndrome and fibromyalgia, 
which were characterized by the examiner as being "from" 
the Epstein-Barr virus.  The examiner also indicated that the 
veteran had a history of tonsillitis, not adenoiditis, that 
started in 1995 while in service.  The examiner noted that 
the beginnings of the veteran's tonsillitis coincided with 
the beginning of her chronic fatigue syndrome and Epstein-
Barr virus.  The examiner stated that it is as likely as not 
that the veteran's chronic tonsillitis had origins in 
military service, and it was also commented that, "most 
likely," she had viral tonsillitis.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for residuals of Epstein-Barr virus.  However, the 
evidence does not support a grant of service connection for 
adenoiditis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this instance, the veteran is already service connected 
for chronic fatigue syndrome, fibromyalgia and sinusitis with 
tonsillitis with hypertrophy of the interior turbinates.  The 
February 2003 VA examiner specifically noted that the 
veteran's chronic fatigue syndrome and fibromyalgia were 
"from" the Epstein-Barr virus.  The Board notes that the 
hearing officer at the March 2000 hearing noted that, at that 
time, the veteran was service connected for two conditions 
that could be considered residuals of her Epstein-Barr virus.  
The veteran elected to continue her appeal.  The Board finds 
that although the veteran is currently service connected for 
conditions that have been classified as residuals of Epstein-
Barr virus, her current claim for service connection for 
residuals of Epstein-Barr virus is supported by the evidence.  
Accordingly, as she has current residuals of the  Epstein-
Barr virus, she is entitled to the formal recognition of this 
virus as being service connected.

With regard to the claim for service connection for 
adenoiditis, the Board notes the February 2003 VA examination 
report that noted that the veteran, in fact, had an inservice 
history of tonsillitis, not adenoiditis.  The April 2001 VA 
examination report noted that the veteran's severe nasal 
septal deviation and sinusitis were the cause of the 
veteran's tonsillitis.  Accordingly, the October 2002 rating 
decision contemplated the veteran's tonsillitis when service 
connection for sinusitis was granted.  As the February 2003 
VA examiner clarified that the veteran does not currently 
suffer from adenoiditis, service connection for adenoiditis 
is denied as the claimed disability is not currently shown.


ORDER

Entitlement to service connection for residuals of Epstein-
Barr syndrome is granted.

Entitlement to service connection for adenoiditis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

